895 F.2d 1412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.O'Connell W. CANTRELL and Elva Cantrell, Plaintiffs-Appellants,v.EASTERN KENTUCKY POWER COOPERATIVE, INC., Defendant-Appellee.
No. 89-5318.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1990.

Before BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
In this case, submitted on the record on appeal and on the briefs of the attorneys for the parties, plaintiffs charge abuse of discretion on the part of the trial court.  However, particularly in view of the circumstances shown to have existed over a protracted period prior to the trial date and during which the plaintiffs were proceeding pro se it is concluded that the district judge was not guilty of an abuse of discretion in refusing to permit a witness to testify, when the witness had not been previously identified in accordance with the pretrial order and admonitions from the bench.  It further appearing that no error on the part of the district court intervened in the submission of the case to the jury, which returned a verdict in favor of the defendant.


2
IT IS ORDERED that the judgment of the district court be and is hereby affirmed.